In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1353V
                                        UNPUBLISHED


    MINDY SCHUEHRER,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: August 12, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Martin Conway Galvin, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On May 13, 2021, Mindy Schuehrer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”)
resulting from an influenza (“flu”) vaccine received on September 19, 2018. Petition at 1.
Petitioner further alleges she received the flu vaccine in the United States, her GBS and
sequelae lasted for more than six months, and neither Petitioner nor any other party has
filed an action or received compensation in the form of an award or settlement for
Petitioner’s vaccine-related injuries. Petition at ¶¶ 2, 13-15. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On August 12, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner’s claim meets the Table criteria for
GBS . . . . and is therefore entitled to a presumption of vaccine causation.” Id. at 16-17.
Respondent further agrees that “the records show that the case was timely filed; that
petitioner received the vaccine in the United States; that the vaccine that petitioner
received is set forth in the Vaccine Injury Table; that petitioner’s injury lasted for at least
six months; and that petitioner has not filed a prior action or received any prior
compensation or award for an injury related to this vaccine. Therefore, based on the
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id. at 17 (citations omitted).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2